        Case 2:17-cv-00944-JB-JHR Document 32 Filed 01/15/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DAVALOUS JAMON BROWN,

       Plaintiff,

vs.                                                                    No. 2:17-cv-00944-JB-JHR

LAS CRUCES POLICE DEPARTMENT, et al.,

       Defendants.

                                   SUGGESTION OF DEATH

       COME NOW Defendants, Officer Brad Lunsford, former Police Chief Jaime Montoya

(now deceased), and Mayor Ken Miyagishima in their individual/personal capacities1, by and

through their counsel of record (Mark D. Standridge, Deputy City Attorney for the City of Las

Cruces), and pursuant to FED. R. CIV. P. 25(a), respectfully give notice to the Court and to plaintiff

that former Chief Montoya passed away on January 3, 2019.

                                                       Respectfully submitted,

                                                        /s/ Mark D. Standridge
                                                       Mark D. Standridge
                                                       City of Las Cruces
                                                       Attorneys for Defendants
                                                       PO Box 20000
                                                       Las Cruces, NM 88004
                                                       (575) 541-2128
                                                       Fax: (575) 541-2017
                                                       mstandridge@las-cruces.org

1
 In its prior Memorandum Opinion and Order, Doc. No. 18 (filed May 7, 2018), p.6, this Court
concluded that plaintiff “has initiated a personal capacity suit rather than an official capacity suit
against the individual Defendants.” This Court also determined that plaintiff had not named the
City of Las Cruces itself, dismissed plaintiff’s claims against the Las Cruces Police Department,
and determined that plaintiff had not pleaded a claim under Monell v. Dep’t of Soc. Serv. of City
of New York, 436 U.S. 658 (1978). Doc. No. 18, at pp.15-16, 24.
                                                  1
       Case 2:17-cv-00944-JB-JHR Document 32 Filed 01/15/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 15th day of January, 2019, I served a true and correct copy of

the foregoing via U.S. Mail in a properly addressed and stamped envelope to:

Davalous Jamon Brown, #80798
Plaintiff pro se
NENMDF
185 Dr. Michael Jenkins Rd.
Clayton, NM 88415

/s/ Mark D. Standridge
Mark D. Standridge
City of Las Cruces




                                                2
